Citation Nr: 9913716	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right thumb disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right elbow disorder.  


REPRESENTATION

Appellant represented by:	Raymond Carter, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
October 1975.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In a November 1995 rating decision the 
RO declined to reopen the claims of service connection for a 
right thumb and right elbow disorders.

In January 1998 the Board remanded the case to afford the 
veteran a personal hearing before a traveling member of the 
Board.  In July 1998, the RO attempted to contact the 
veteran, but the information was returned from the U.S. 
Postal Service as undeliverable.  The case was returned to 
the Board.  In January 1998, the Board remanded the case to 
afford the veteran another opportunity to appear at a 
personal hearing before a traveling member of the Board.  It 
had appeared that the veteran had not been contacted at his 
last known address.  In February 1999 the veteran was 
afforded a personal hearing before the undersigned Board 
member.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
right elbow disorder will be the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1.  A rating decision in January 1988 denied the claim of 
service connection for a right thumb disorder.  

2.  The evidence submitted since the January 1988 rating 
decision is cumulative and redundant of previously considered 
evidence.


CONCLUSION OF LAW

Evidence received since the January 1988 rating decision 
which denied entitlement to service connection for a right 
thumb disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denied Service connection for a right thumb 
disorder in a February 1978 decision.  The evidence at that 
time consisted of the veteran's service medical records.  The 
veteran's service medical records, to include the service 
discharge physical examination report, are negative for any 
complaints or findings referable to the right thumb.  

VA medical records dated in March 1976 report that the 
veteran had a history of an injury to the right thumb that 
was sustained when he fell on some rocks during service.  He 
indicated that when he injured his right thumb, he was unable 
to hyperextend the thumb.  A physical examination revealed 
that the thumb was "OK."  An X-ray of the right hand was 
normal.  The diagnosis was: right thumb questionable; 
"actually I see nothing wrong" with the right thumb.

In a May 1977 VA medical examination of the right thumb it 
was reported that the veteran lacked full accommodation of 
active range of motion of the thumb.  There was no gross 
abnormality.  An X-ray of the right hand was normal.  

Among records received in June 1986 were previously 
considered service medical records, and June 1986 statement 
from a private physician.  It was reported that the veteran 
indicated that he had sustained an injury to his right elbow 
and thumb when he fell from a pole 11 years previously.  It 
was stated that he had pain in his right thumb when he lifted 
objects repeatedly.  A physical examination revealed that the 
veteran was unable to fully extend the metacarpophalangeal 
joint of his right thumb when compared to the left thumb.  
There was a slight gaping of the ulnar collateral ligament on 
radial stressing of the joint compared to the left.  There 
was a definite decreased strength of the right thumb compared 
to the left.  It was reported that X-rays of the right thumb 
revealed subluxation of the metacarpophalangeal joint.  The 
pertinent diagnostic impression was: Old ulnar collateral 
ligament injury to the right thumb causing a decrease in 
strength.  It was also stated that the veteran sustained an 
injury during service. 

In a September 1986 rating decision the RO declined to reopen 
the veteran's claim of service connection for a right thumb 
disorder.  It was indicated that the evidence of record did 
not substantiate the claim that the veteran sustained an 
injury to the right thumb during service.  The veteran was 
notified of the determination in September 1986.  The veteran 
did not file a timely appeal and the September 1986 rating 
decision became final.  

The veteran attempted to reopen his claim in December 1987.  
A rating decision dated in January 1988, informed the veteran 
that new and material evidence was required to reopen this 
claim.  The veteran did not file a timely notice of 
disagreement.  

Received in March and April 1992 were private clinical 
records dated from January through March 1992 that reveal the 
veteran received treatment for unrelated problems.  

VA clinical records dated in September 1992 show that the 
veteran received treatment primarily for unrelated medical 
problems.  A September 1992 VA general medical examination 
reported that the veteran sustained an injury to the right 
elbow and thumb when he fell from a tree in 1975.  He 
complained of limitation of motion of the right thumb.  No 
pertinent physical findings were offered concerning the right 
thumb.  VA outpatient treatment records dated from February 
through July 1993 revealed no pertinent findings.

Received in July and August 1994 were clinical and dated 
records used in conjunction with a Social Security claim.  
Clinical records dated from December 1990 to July 1994 
revealed that the veteran received treatment for unrelated 
medical problems.

Received in October and November 1994 were previously 
considered service records, along with private medical 
records dated in August 1994 that showed treatment for 
unrelated medical problems and complaints of right thumb 
dysfunction.  The records show that the veteran reported a 
19-year history of a right thumb injury.  He complained that 
the strength in the right thumb was decreased and there was 
pain on motion of the right thumb.  Physical evaluation of 
the right thumb revealed a bone prominence of the dorsal 
first metacarpophalangeal joint.  Motion of the right thumb 
was unlimited and there was slow active abduction and flexion 
with limited extension.  The diagnostic assessment included 
the first metacarpophalangeal joint pain.  Another medical 
examination revealed full range of motion of the right thumb.  
That medical evaluation revealed a diagnosis of chronic thumb 
pain, probable osteoarthritis degenerative joint disease.  An 
X-ray examination of the right thumb was normal.

Private medical records dated in February and April 1995 
revealed that the veteran received treatment for unrelated 
medical problems.

Received in April 1996 were service medical records, along 
with VA and private medical records dated from August 1994 
through April 1996, some previously considered.  In an April 
1996 statement, a private orthopedist reported that the 
veteran had complaints of thumb pain and that the arthritis 
of the (left) thumb had been diagnosed.  A surgical fusion 
procedure involving the right thumb had been discussed with 
the veteran.  Received in May 1996 were previously considered 
service medical records, and private medical records dated in 
May 1986.

A personal hearing was held at the RO in May 1997.  The 
veteran testified that he sustained an injury to the thumb 
when he fell from a tree during service.  He stated that he 
received treatment for the injuries that he sustained during 
service.  He stated that he filed a claim with the VA after 
service concerning the injury to his right thumb.  The 
veteran testified that he had not had any injuries to his 
right hand since service. 

A personal hearing was held at the RO before a member of the 
Board in February 1999.  The veteran testified that the 
injury to the right thumb occurred when he to climbed a tree 
during his duties as a field wireman and he fell.  He stated 
that they did not take X-rays of his right thumb.  He stated 
after the incident he informed military personnel that his 
right thumb was painful.  

Analysis

The January 1988 rating decision that denied the veteran's 
claim of entitlement to service connection for a right thumb 
disorder is the last disallowance of his claim, in the 
absence of a timely filed appeal, and the veteran's claim of 
service connection may only be opened if he submits new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative new redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

In a case where a final rating decision has been rendered, 
additionally submitted evidence must primarily be considered 
"new and material" or the appellant's claim cannot be 
reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under 
Manio, a two-step analysis is conducted under 38 U.S.C.A. 
§ 5108.  First, it must be determined whether the evidence 
presented or secured since the final disallowance of the 
claim is new and material when "credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Second, if the evidence is new and material, the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.  
The first step involves three questions:  (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?  (2) 
Is it "probative" of the issues at hand?  (3) If it is new 
and probative then, in light of all the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed Evans v. Brown, 9 Vet. 
273 (1996).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), it was held 
that, in requiring that there must be a reasonable 
possibility of a change in outcome on the merits in order for 
a claim to be reopened, the United States Court of Appeals 
for Veterans Claims impermissibly ignored the definition of 
"material evidence" previously adopted by VA in 38 C.F.R. 
§ 3.156(a).  The Federal Circuit rejected the standard as 
impermissibly adopted by the United States Court of Appeals 
for Veterans Claims.  This decision is decided in accordance 
with the Hodge holding.

The Board has reviewed the evidence of record that has been 
submitted since the January 1988 final rating decision.  The 
Board determines that the evidence that has been received 
since the January 1988 rating decision is not sufficient to 
reopen the veteran's claim.  The evidence that has been 
submitted primarily consists of records that are not 
pertinent to his claim or clinical records that show 
treatment for physical symptoms unrelated to the right thumb.  
This evidence is purely cumulative.  The evidence also 
reveals post-service treatment for right thumb symptoms that 
was also of record at the time of the 1988 rating denial.  
The veteran's personal hearing testimony on this matter has 
also been considered.  In essence, the entire additional 
evidence, to the extent it is relevant, does not tend to show 
incurrence in service or otherwise link a right thumb 
disorder to the veteran's period of service.  Accordingly, 
the aforementioned evidence which has been submitted since 
the January 1988 final disallowance is not "new and 
material," and 



therefore, is not sufficient to reopen the veteran's claim of 
entitlement to service connection for a right thumb disorder.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right thumb 
disorder, and the appeal is denied.


REMAND

At the February 1999 hearing before the undersigned, the 
veteran testified that a physician had informed him that his 
right elbow disorder was due to an inservice injury.  It has 
been determined that VA has an obligation to notify a veteran 
of evidence that should be submitted to support his claim.  
See 38 U.S.C. § 5103(a).  In this regard, the veteran should 
be afforded the opportunity to offer evidence to support his 
assertion that in the past a physician informed him that his 
right elbow disorder was related to an incident of service.  

In view of the foregoing, this case is REMANDED to the RO for 
the following:

The RO should inform the veteran that he 
should ask the physician who had informed 
him that his right elbow disorder was 
related to his military service to 
provide a statement to that effect.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, if necessary, the case and 
the requested evidentiary data should be returned to the 
Board for further appellate disposition.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


